*AMENDED October 18, 2010
CLD-004                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 10-3507
                                       ___________

                      In re: KELLEY NORMAN JOSEPH MALA,
                                                 Petitioner
                       ____________________________________

                         Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                        (Related to D.V.I. Civ. No. 06-cv-00120)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 7, 2010

               Before: RENDELL, FUENTES, and SMITH Circuit Judges

                             Opinion filed: October 22, 2010
                                       _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Petitioner Kelley Norman Joseph Mala, proceeding pro se, seeks a writ of

mandamus compelling Judge Juan R. Sanchez to recuse himself from future proceedings.

For the reasons that follow, we will deny the petition.

       Mala filed suit against the defendants in the District Court in July 2006. The case

was originally assigned to Chief Judge Curtis Gomez, who presided until reassigning the

matter to Judge Sanchez in May 2010. After a June 2010 status conference, the court
allowed the parties to withdraw certain motions, denied the defendant’s motion for

summary judgment without prejudice to later refiling, and reopened discovery. On June

24, 2010, Mala filed a motion under 28 U.S.C. § 455(a) and (b), seeking Judge Sanchez’s

recusal. Mala claimed Judge Sanchez’s case management decisions were evidence that

he held a “clearly demonstrated bias” towards Mala. The District Court has not yet ruled

on the recusal motion. In August 2010, Mala filed a petition for a writ of mandamus,

repeating his claim that Judge Sanchez is biased against him and should be compelled to

recuse. Mala has also filed a motion “requesting an immediate protective order against

Judge Sanchez.”

        A mandamus petition is a proper means of challenging a district judge’s refusal

to recuse pursuant to 28 U.S.C. § 455. In re Kensington Int’l Ltd., 368 F.3d 289, 300-01

(3d Cir. 2004). However, mandamus is a drastic remedy available only in extraordinary

cases, see In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005), and the

petitioner must demonstrate that he has “no other adequate means” to obtain the relief

desired and a “clear and indisputable” right to issuance of the writ. Madden v. Myers,

102 F.3d 74, 79 (3d Cir. 1996). As such, we have recognized that it would not be

appropriate to issue a writ of mandamus compelling the disqualification of a judge if a

motion for recusal is pending in the district court. See In re Kensington Int’l Ltd., 353

F.3d 211, 224 (3d Cir. 2003). Because Judge Sanchez has not yet ruled on the motion for

recusal, we conclude that Mala has not yet demonstrated that mandamus relief is

warranted.
       We recognize that over three months have elapsed since Mala filed his motion for

recusal, and that in the meantime, Judge Sanchez continues to make rulings in Mala’s

case. However, we cannot conclude that the overall delay in this matter rises to the level

of a denial of due process. See Madden, 102 F.3d at 79 (an appellate court “may issue a

writ of mandamus on the ground that undue delay is tantamount to a failure to exercise

jurisdiction”). We are confident that the District Court will enter an order in due course.

Accordingly, the petition is denied. *Mala’s motion requesting an immediate protective

order against Judge Sanchez is denied.